SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

66
CA 14-01196
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND WHALEN, JJ.


LISA K. REED, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

CRAIG REED, DEFENDANT-APPELLANT.


THE WESTMAN LAW FIRM, JAMESTOWN (JAMES E. WESTMAN OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LISA K. REED, PLAINTIFF-RESPONDENT PRO SE.


     Appeal from an order of the Supreme Court, Chautauqua County
(Stephen W. Cass, A.J.), entered September 10, 2013 in a divorce
action. The order, among other things, appointed a neutral financial
evaluator to appraise and value the portion of the business that
defendant was to transfer to plaintiff.

      Now, upon reading and filing the stipulation of discontinuance
signed by plaintiff and the attorney for defendant on January 21,
2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court